Van Dusen, P. J.,
We agree with the allocation of the extraordinary dividend by the learned auditing judge for the reasons given by him, to which should be added the authority of Waterman’s Estate, 279 Pa. 491.
It is argued that the dividend in this case is an ordinary and not an extraordinary dividend. It may be difficult sometimes to draw the line between these two kinds of dividends. But in this case we have no hesitation in concluding that the dividend was extraordinary. It is over nine times as large as any other dividend of recent years; it is the last dividend the company will ever pay, as its affairs are fully liquidated; and it not only ate into intact value as of the date of testator’s death, but it en*577tirely consumed intact value. See A. L. I. Restatement of Trusts §236-b.
The exceptions are dismissed and the adjudication is confirmed absolutely.